Title: Orderly Book, 9 November 1758
From: Washington, George
To: 



[9 November 1758]

Loyall Hannon Thursday Novr 9th 1758
Parole Louisburgh
Field Officer for to morrow Majr Campbell.
Adjutant for to morrow the Highlanders.
Field Officer for the Grass Guard Lt Colo. Mercer.
The Troops to be under Arms to morrow at 11 OClock in order to fire Vollies in the front of their own Incampt at 12 OClock on Acct of his Majestys Birth day wch firing is to be performd in the following manner.
The Artillery to begin with 7 Cannon followd by the Marylanders & No. Carolineans who are to make one Vollie, 2d the 1st B. Ps.[;] 3d Highlanders[;] 4th the 2d V. R.[;] 5th R. A.[;] 6 2d B. P.[;] 7 1 V. R. & to be perfor[m]d 3 times by each Corps.
